 1
 2
 3                                                                  "tu
                                                                   CLERK,-SOUTHERN
                                                                          U.g,        DIVISION
 4                                                                             DISTRICT COURT


 s                                                                     DEC 2 72019
 6                                                             c
                                                                Ervrr~a~~rRicr of C
                                                               BY
                                                                                   pLIFORNIq
                                                                                     DEPUTY      (t Q ~
 7

 g                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10                                          SOUTHERN DIVISION
11     UNITED STATES OF AMERICA,                           ) Case No. SA 19-968M
12                            Plaintiff,                     ORDER OF DETENTION AFTER
                                                             HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                           U.S.C.. § 3143(a)]
                              v.
14
       NICHOLAS GOMEZ,
15 I
16                            Defendant.

17
18            The defendant having been arrested in this District pursuant to a warrant issued by
19     the United States District Court for the Southern District of California, for alleged violations
20     ofthe terms and conditions of his supervised release; and
21            The Court having conducted a detention hearing pursuant to Federal Rule of
22     Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23            The Court finds that:
24     A.    (X) The defendant has not met his burden of establishing by clear and convincing
25            evidence that he is not likely to flee if released under 18 U.S.C. § 3142(b) or (c). This
26            finding is based on:
27           Instant allegations; lack ofbail resources.
28            and
 1    B.       (X) The defendant has not met his burden of establishing by clear and convincing
 2             evidence that he is not likely to pose a danger to the safety of any other person or the
 3             community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
!
C           Instant allegations; criminal history.
 5          IT THEREFORE IS ORDERED that the defendant be detained pending further
 6    proceedings and/or transfer to the charging district.
 7
 8    Dated:        ~~L1I~~
 9
10
                                                          DOUGLAS F
if■                                                       United States ]                ~,
12
13
14
15
16
17
18
fCl
20
21
22
23
24
25
26
27
28

                                                      2
